[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                                                            U.S. COURT OF APPEALS
                            ___________________               ELEVENTH CIRCUIT
                                                                   DEC 5, 2006
                                                               THOMAS K. KAHN
                                No. 06-13969
                                                                    CLERK
                            Non-Argument Calendar
                            ____________________

                     D. C. Docket No. 04-03389-CV-4-RDP

EMMA MALONE,
by and through her father and next friend, James Malone,
JAMES MALONE, individually,

                                                           Plaintiffs-Appellants,
      versus

MARSHALL COUNTY BOARD OF EDUCATION,
LOWELL SMITH,
AMY HOLCOMB,

                                                           Defendants-Appellees.

                          _______________________

               Appeal from the United States District Court for the
                         Northern District of Alabama
                         _______________________

                              (December 5, 2006)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.
PER CURIAM:

      In its Memorandum Opinion of June 29, 2006, the district court granted

appellees summary judgment on alternative holdings: (1) appellants failed to

establish the substantive due process right alleged in their complaint; and (2)

assuming they established such right, appellants failed to show that the right was

clearly established at the time of appellees’ actions. Appellants now appeal the

court’s ruling. As we agree with the district court’s alternative holdings (for the

reasons the court gave in its June 29 order), we affirm the court’s judgment.

      AFFIRMED.




                                          2